          Case
           Case1:19-cv-11351-AKH
                1:19-cv-11351-AKH Document
                                   Document64-1
                                            68 Filed
                                                Filed01/19/21
                                                      11/20/20 Page
                                                                Page11ofof99




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------X

CALVIN POWELL,

                                                 Plaintiff,

                        - against -                                              STIPULATION OF
                                                                                 CONFIDENTIALITY
THE UNITED STATE OF AMERICA; United States Drug                                  AND PROTECTIVE
Enforcement Agency (“DEA”) Detectives SEAN FOGARTY,                              ORDER
JOHANNA SANTOS, and “JOHN and/or JANE DOES” Nos.
1, 2, 3, etc., in their individual capacities; THE CITY OF NEW
YORK, a municipal entity; NEW YORK CITY POLICE                                   19 Civ. 11351 (AKH)
DEPARTMENT (“NYPD”) Police Officers JOHN
DOHERTY, and “RICHARD and/or RACHEL ROES Nos. 1,
2, 3, etc., in their individual capacities; and Investigators and
Officials of The Office Of the Special Narcotics Prosecutor For
the City of New York “STANLEY and/or SALLY SOES”
Nos. 1, 2, 3, etc., in their individual capacities,

                                                      Defendants.
-----------------------------------------------------------------------------X

                 WHEREAS, pursuant to Rule 26 of the Federal Rules of Civil Procedure,

defendants City of New York and John Doherty (“City Defendants”), must disclose certain

documents and information to Plaintiff and the co-defendants;

                 WHEREAS, pursuant to Rules 33 and 34 of the Federal Rules of Civil

Procedure, Plaintiff seeks certain documents and information from City Defendants pursuant to

their discovery demands in this action;

                 WHEREAS, City Defendants deem and/or may deem some of this information

and documents to be confidential, private and/or subject to a law enforcement and/or

governmental privileges and/or other applicable privileges;

                 WHEREAS, City Defendants object to the production of those documents unless

appropriate protection for their confidentiality is assured; and
         Case
          Case1:19-cv-11351-AKH
               1:19-cv-11351-AKH Document
                                  Document64-1
                                           68 Filed
                                               Filed01/19/21
                                                     11/20/20 Page
                                                               Page22ofof99




                 WHEREAS, good cause exists for the entry of an order pursuant to Rule 26(c) of

the Federal Rules of Civil Procedure;

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the attorneys for all parties to this Action as follows:

                 1. This Action shall mean Calvin Powell v. United States of America, et al., 19

Civ. 11351 (AKH).

                 2. As used herein, without waiving the right to later interpose any objections

concerning these documents, “Confidential Materials” shall mean 1:

                 (A) New York City Police Department (“NYPD”) personnel and disciplinary-

                       related records, and records of investigations regarding the conduct of

                       Members of Service of the NYPD conducted by the NYPD, the Civilian

                       Complaint Review Board, or other agencies; and

                 (B) Other documents and information that may in good faith, during the

                       pendency of this litigation, be designated “Confidential Materials” by the

                       Defendants or the Court.

                 3. The documents and information as defined in Paragraph 2 shall not be deemed

“Confidential Materials” to the extent, and only to the extent, that they are obtained by Plaintiff

by subpoena or pursuant to the New York Freedom of Information Law (“FOIL”), or are

otherwise publicly available.

                 4.      City Defendants shall designate in good faith particular documents

“Confidential Materials” by labeling such documents “Confidential” and by designating such

documents by bates number in a writing directed to the parties’ counsel. City Defendants shall

1
 The identification of any specific documents in Paragraph 2 does not waive the right to interpose any objection
concerning same including to its production in this action.


                                                      2
        Case
         Case1:19-cv-11351-AKH
              1:19-cv-11351-AKH Document
                                 Document64-1
                                          68 Filed
                                              Filed01/19/21
                                                    11/20/20 Page
                                                              Page33ofof99




have a reasonable time to inspect and designate as “Confidential Materials” documents sought

from third parties.

               5.      Any documents produced by a non-party pursuant to a subpoena in this

Action and that are designated as Confidential Material by Defendants shall be governed by the

terms of this Stipulation of Confidentiality and Protective Order.

               6.      City Defendants reserve the right to designate any document confidential

pursuant to this agreement if necessary after production of such documents to any party.

               7.      Inadvertent production of any document or information which is

privileged, confidential, and/or was prepared in anticipation of litigation, is otherwise immune

from discovery, shall not constitute a waiver of any privilege or confidentiality or of another

ground for objecting to discovery with respect to that document, or its subject matter, or the

information contained therein, or of City Defendants’ right to object to the use of any such

document or the information contained therein during any proceeding in this litigation or

otherwise.

               8.      If any party objects to the designation of particular documents as

“Confidential Materials,” they shall state such objection in writing to City Defendants, and the

parties shall endeavor in good faith to resolve such objection. If such objection cannot be

resolved, then, within fourteen (14) days of receiving City Defendants’ response to any party’s

objection, that party shall seek judicial intervention. Any such materials or information shall

remain Confidential until the parties resolve the objection or there is a resolution of the

designation by the Court.

               9.      The parties to this Action shall not use the Confidential Materials for any

purpose other than for the preparation or presentation of their case in this Action.



                                                 3
         Case
          Case1:19-cv-11351-AKH
               1:19-cv-11351-AKH Document
                                  Document64-1
                                           68 Filed
                                               Filed01/19/21
                                                     11/20/20 Page
                                                               Page44ofof99




               10.      The parties to this Action shall not disclose the Confidential Materials to

any person not a member of the staff or interns of their law offices, except under the following

conditions:

               a. Disclosure may be made only if necessary to the preparation or presentation of

                     any party’s case in this action, to those individuals described in the

                     subparagraphs below.

               b. Disclosure before trial may be made only to the parties, to an expert who has

                     been retained, consulted, or specially employed by their counsel in

                     anticipation of litigation or preparation for this action, including investigators,

                     to a witness at deposition, or to the Court.

               c. Before any disclosure is made to a person listed in subparagraphs (a) and (b)

                     above (other than to the Court), counsel for the parties shall provide each such

                     person with a copy of this Stipulation of Confidentiality and Protective Order

                     for review, and such person shall consent in writing, in the form annexed

                     hereto as Exhibit A, not to use the Confidential Materials for any purpose

                     other than in connection with the prosecution of this case and not to further

                     disclose the Confidential Materials except in testimony taken in this case.

               11.      Deposition testimony concerning any Confidential Materials which

reveals the contents of such materials shall be deemed confidential, and the transcript of such

testimony, together with any exhibits referred to therein, shall be separately bound, with a cover

page prominently marked “CONFIDENTIAL.” Such portion of the transcript shall be deemed to

be Confidential Materials within the meaning of this Stipulation of Confidentiality and Protective

Order.



                                                   4
        Case
         Case1:19-cv-11351-AKH
              1:19-cv-11351-AKH Document
                                 Document64-1
                                          68 Filed
                                              Filed01/19/21
                                                    11/20/20 Page
                                                              Page55ofof99




                12.     Any party seeking to file papers with the Court that incorporate

Confidential Materials or reveal the contents thereof shall first make an application to the Court

for permission to file under seal the specific portions of those papers disclosing Confidential

Materials and shall indicate whether any other party objects to that request, or shall make an

application to the Court to have the relevant materials de-designated as confidential, pursuant to

Paragraph “8” of this Stipulation. No materials shall be filed under seal unless the Court has

issued an order approving the filing, in which event the filing shall follow the rules of the District

Court in which the Action is filed and/or the Individual Rules of the judge to whom the papers

are directed.

                13.    Where the confidential information is not material to issues addressed in

court submissions and the parties agree in writing that the redaction of personal, confidential

and/or identifying information would be sufficient to protect the interests of parties or non-

parties, the parties may file redacted documents without further order of the Court.

                14.    In addition, where reasonable advance notice is given by the parties and

the parties agree in writing to the use of the confidential information in support of a motion for

summary judgment or any other dispositive motion by any party, or at a trial on the merits in this

matter, such information will not be subjected to the instant protective order. In the event that

the Confidential Materials may be disclosed at a hearing or at trial, the Court may impose

appropriate safeguards for the presentation of such Confidential Materials.

                15.    Within 30 days after the termination of this Action, including any appeals,

the “Confidential Materials,” including all copies, notes, and other materials containing or

referring to information derived therefrom (other than the Court’s copies of such materials), shall

be returned to City Defendants’ attorneys or, upon City Defendants’ attorneys’ consent,



                                                 5
        Case
         Case1:19-cv-11351-AKH
              1:19-cv-11351-AKH Document
                                 Document64-1
                                          68 Filed
                                              Filed01/19/21
                                                    11/20/20 Page
                                                              Page66ofof99




destroyed (except as to privilege material which shall be destroyed), and all persons who

possessed such materials shall verify their return or destruction by affidavit furnished to City

Defendants’ attorney. Notwithstanding this provision, counsel for any party may retain a copy of

all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential Materials, so long as

appropriate safeguards are imposed to prevent the use of any copies for any purpose. Any such

copies that contain or constitute Confidential Materials remain subject to this Stipulation of

Confidentiality and Protective Order.

               16.     This Stipulation will survive the termination of the litigation and will

continue to be binding upon all persons to whom Confidential Materials are produced or

disclosed. All documents or information that has been deemed confidential pursuant to this

order, including all copies and non-conforming copies thereof, shall remain confidential for all

time. Once the Action has been resolved, including all appeals, the Confidential Materials,

including all copies and non-conforming copies thereof, shall not be used by any party, or

anyone receiving confidential documents pursuant to Paragraph “10” herein, for any purpose

without prior Court approval.

               17.     This Stipulation shall be binding upon the parties immediately upon

signature and shall be submitted to the Court for entry as an Order.

               18.     The terms of this Stipulation and Protective Order shall be binding upon

all current and future parties to this Action and their counsel.

               19.     Nothing in this Stipulation and Protective Order shall be construed to limit

City Defendants’ use of the Confidential Materials in any manner.




                                                  6
           Case
            Case1:19-cv-11351-AKH
                 1:19-cv-11351-AKH Document
                                    Document64-1
                                             68 Filed
                                                 Filed01/19/21
                                                       11/20/20 Page
                                                                 Page77ofof99




                20.    This Stipulation of Confidentiality and Protective Order may be executed

in counterparts, and when each party has signed and delivered at least one such counterpart, each

counterpart shall be deemed an original, and, when taken together with other signed counterparts,

shall constitute one Stipulation and Protective, which shall be binding upon and effective as to all

parties.




                                                7
Case
 Case1:19-cv-11351-AKH
      1:19-cv-11351-AKH Document
                         Document64-1
                                  68 Filed
                                      Filed01/19/21
                                            11/20/20 Page
                                                      Page88ofof99




                             /s/ Hon. Alvin K. Hellerstein




                                                 Jan. 19 _____ 2021
        Case
         Case1:19-cv-11351-AKH
              1:19-cv-11351-AKH Document
                                 Document64-1
                                          68 Filed
                                              Filed01/19/21
                                                    11/20/20 Page
                                                              Page99ofof99




                                           EXHIBIT A

               1. The undersigned hereby acknowledges that s/he has read the Stipulation of

Confidentiality and Protective Order dated ___________ 2020, entered into the action entitled

Calvin Powell v. United States of America, et al., 19 Civ. 11351 (AKH), understands the terms

thereof. The undersigned agrees not to use the Confidential Materials defined therein for any

purpose other than in connection with the prosecution of this case, and will not further disclose

the Confidential Materials except in testimony taken in this case.




Date:                                                Signature:



                                                     Print Name:



                                                     Occupation:




                                                9
